Me. Justice Wole
delivered tbe opinion of tbe Court.
Tbe appellant attacks tbe sufficiency of tbe government’s own evidence of assault and battery. It was sufficient to show that someone committed an attack with a blunt weapon on tbe prosecuting witness. Appellant lays some stress on the fact that no eye-witness testified to the existence of any weapon. The doctor, however, gave testimony that the wounds in the case were produced by a blunt object and this on cross-examination. There was sufficient testimony of blows and the evidence tended to show that the appellant was guilty. The court was entitled to believe it unless it believed the principal defense of the appellant, namely, that of an alibi. ^
The court analyzed the evidence. It believed none of the testimony of appellant’s witnesses, which tended to show that the defendant was away from the scene of the battery. *876The court did believe the statement of one witness saying that at ai certain hour the defendant was in fact away from the scene of the blows, but the court found that the hour described was not inconsistent with the commission of the of: fense by the appellant.
With the positive testimony of the government’s witnesses as to the presence of the appellant the court was not bound to believe the persons who swore to the contrary.
We agree with the Fisoal of this Court that the judgment, having imposed a fine of fifty dollars, should have fixed an alternative imprisonment in the usual form of fifty days, but the judgment limited the subsidiary imprisonment to thirty days and we are not disposed to increase this penalty on appeal. .
The judgment will be affirmed.
Mr. Chief Justice Del Toro took no part in the decision of this case.